Citation Nr: 1606459	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  09-48 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected left hand neuropathy with flexion deformity.

2.  Entitlement to a rating in excess of 10 percent for service-connected residuals of nasal fracture with deviated nasal septum.

3.  Entitlement to a compensable rating for service-connected residual scar on bridge of nose.

4.  Entitlement to service connection for sinusitis, including as secondary to service-connected residuals of nasal fracture with deviated nasal septum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to September 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's service-connected left hand neuropathy did not result in complete paralysis of the ulnar nerve at any point during the period on appeal.

2.  The Veteran's service-connected deviated nasal septum resulted in more than six non-incapacitating episodes analogous to sinusitis per year, characterized by headaches and pain.

3.  The Veteran's service-connected residual scar on bridge of nose did not result in any characteristic of disfigurement, and was not unstable or painful, at any point during the period on appeal.

4.  There is no issue in controversy with respect to the pending claim for service connection for sinusitis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent rating for service-connected neuropathy of the left hand have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.69, 4124a, Diagnostic Code (DC) 8616 (2015). 

2.  The criteria for an increased 30 percent rating for service-connected nasal fracture with deviated nasal septum have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.20, 4.97, Diagnostic Code (DC) 6502, 6510-6514 (2015).

3.  The criteria for a compensable rating for service-connected residual scar on bridge of nose have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.118, Diagnostic Codes (DC) 7800, 7804 (2015).

4.  There is no issue of fact or law pertaining to a claim for VA benefits before the Board as to entitlement to service connection for sinusitis.  38 U.S.C.A. § 551, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking increased rating for several service-connected disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In each of these claims for increased ratings, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 


Left Hand Neuropathy

The Veteran is seeking an increased rating for his service-connected left hand neuropathy.  Under VA regulations, the dominant side is rated as the "major" hand.  38 C.F.R. § 4.69.  In this case, the evidence reflects the Veteran is left-handed.  Accordingly, throughout the period on appeal this disability has been assigned a 40 percent rating under diagnostic code (DC) 5223-8616 as analogous to neuritis of the ulnar nerve in the major hand.  Under this DC, a 40 percent rating is warranted for severe incomplete paralysis of the ulnar nerve.  A higher, schedular maximum, rating of 60 percent is assigned for complete paralysis of the ulnar nerve, described as "griffin claw" deformity due to flexor contradiction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of the right and little fingers so cannot spread the fingers (or reverse), cannot adduct the thumb, and flexion of the wrist weakened.   38 C.F.R. § 4.124a, DC 8616.

As will be discussed, the evidence does not establish the Veteran experienced complete paralysis of the ulnar nerve at any point during the period on appeal.

Throughout the period on appeal, the Veteran consistently sought treatment for his left hand disability.  During this medical treatment, he reported swelling, cramping, numbness, and lack of strength.  See e.g. May 2007 VA treatment record and July 2007 VA examination report.  However, no complete paralysis of the ulnar nerve was reported or observed.

In October 2009, the Veteran was provided with a VA examination.  This examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The Veteran reported experiencing occasional cramping of the left hand, chronic flexion deformities of the 4th and 5th fingers, permanent loss of sensation, and intermittent swelling of the entire hand (an estimated twice per year.)  However, despite these complaints he demonstrated range of motion of all fingers and thumbs, including movement across the proximal transverse crease of the palm.  The examiner specifically noted the Veteran did not experience ankylosis or atrophy.  Instead, he opined the Veteran's functional limitation was decreased dexterity for twisting, probing, writing, touching, and fastening, but noted expression and touch was normal.  Furthermore, no paralysis of the ulnar nerve was noted.  Therefore, this examiner's report does not establish he Veteran experienced the criteria associated with a higher rating.

The subsequent medical records have been carefully reviewed and considered, but do not contain any suggestion the Veteran's service-connected left hand disability increased in severity.  

Based on the foregoing, the evidence does not establish the Veteran experienced complete paralysis of the ulnar nerve, including "griffin claw," atrophy, and loss of extension and adduction, at any point during the period on appeal.  Accordingly, the criteria for a higher, 60 percent, rating have not been met, and the Veteran's appeal is denied.

Regarding an extraschedular rating, the Board notes the Veteran has asserted on several occasions that he was forced to quit his previous work because he could no longer use a computer due to his service-connected left hand disability.  See e.g. September 2007.  He also frequently reported trouble with writing, due to his inability to grip.  However, these symptoms of lack of dexterity and weakness were specifically contemplated in the schedular criteria assigned.  For example, a higher 60 percent rating contemplates loss of extension and adduction, as well as weakened flexion.  Therefore, the rating schedular criteria are adequate, and referral for extraschedular consideration is not warranted.

Deviated Septum

The Veteran is also seeking an increased rating for his service-connected deviated nasal septum.  In this case, the Veteran's disability has been assigned a 10 percent rating throughout the period on appeal under DC 6502 based on deviation of nasal septum.  Under this DC, a schedular maximum disability rating is assigned for traumatic septum deviation with 50 percent obstruction of the nasal passage on both sides, or complete construction on one side.  38 C.F.R. § 4.97.  

Therefore, the Veteran is already receiving the schedular maximum rating for his service-connected deviated septum.  Accordingly, no higher schedular rating is available under this DC.

However, throughout the period on appeal the Veteran has consistently reported additional symptoms of chronic sinus congestion throughout the period on appeal.  See e.g. August 2010 VA treatment record.  The Veteran consistently reported experience sinus pain and associated headaches multiple times per week.  See e.g. October 2009 VA examination.  The evidence does not establish the Veteran was diagnosed with sinusitis at any point during the period on appeal.  Instead, during the October 2009 VA examination, the examiner opined the Veteran did not have a separate sinus condition, but rather experienced additional symptoms of recurrent pain in the sinuses associated with his service-connected deviated septum.  Therefore, affording all benefit of the doubt to the Veteran, the Board finds the Veteran's consistent complaints of recurrent sinus pressure and headaches are associated with his service-connected deviated septum disability.

Under VA regulations, when conditions or symptoms which are not reflected in the schedular criteria are encountered, it is permissible to rate these conditions under diagnostic codes for closely related diseases or symptoms.  38 C.F.R. § 4.20.  In this case, the Board finds the Veteran's symptoms are most closely related to the General Rating Formula for Sinusitis.  Under this formula, a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis (requiring prolonged antibiotic treatment), or three to six non-incapacitating episodes per year of sinusitis (characterized by headaches, pain, and purulent discharge or crusting).  A higher 30 percent rating is warranted for sinusitis with three or more incapacitating episodes per year, or more than six non-incapacitating episodes per year.  A maximum 50 percent rating is provided following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DCs 6510-6514.


In this case, the Veteran was provided with a VA examination in October 2009.  The Veteran reported symptoms of constant difficulty breathing through his nose, constant nasal congestion, and frequent sinus pain and headaches (an estimate three times per week).  The examiner specifically noted the Veteran did not experience rhinorrhea, sneezing, itchy nose, watery eyes, purulent discharge, or any incapacitating episodes in the past year.

Therefore, this examiner's report reflects the Veteran experienced symptoms like non-incapacitating episodes of sinusitis with symptoms such as headaches and pain multiple times each week.  Although the Veteran did not experience purulent discharge, affording all benefit of the doubt to the Veteran, the Board finds his symptoms are best characterized by an analogous 30 percent rating under the General Rating Formula for Sinusitis.

The medical evidence has been carefully reviewed and considered, but does not suggest the Veteran underwent radical surgery or repeated surgeries for symptoms associated with his deviated septum at any point during the period on appeal.  He underwent nasal septoplasty surgery in September 2008, but the evidence does not establish he went under any subsequent surgery for this procedure.  Therefore, although the Veteran reported frequent headaches and sinus pain, the evidence does not establish the met the criteria associated with a higher, 50 percent rating, at any point during the period on appeal.

Based on the foregoing, and affording all benefit of doubt to the Veteran, a higher rating not to exceed 30 percent is granted for the Veteran's service-connected deviated septum as analogous to a rating under the General Rating Formula for Sinusitis.  To this extent, the Veteran's appeal is granted.

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1). However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's deviated septum that would render the schedular criteria inadequate.

The Veteran specifically complained that he has great difficulty breathing out of his nose and severe snoring at night which prevents him from sharing a room with his wife.  The difficulty breathing is specifically contemplated by the assigned schedular criteria.  Regarding his severe snoring that disrupts his wife, this reported symptom does not pertain to occupational impairment.  That is, the Veteran's snoring during sleep at his private residence does not affect his ability to maintain gainful employment.  Accordingly, the evidence does not establish the Veteran experienced any unique or unusual symptoms which would impact his occupational impairment due to his service-connected deviated symptom.  Accordingly, remand for consideration of an extraschedular rating is not warranted.

Nose Scar

The Veteran is also seeking entitlement to a compensable rating for his service-connected residual scar on the bridge of his nose.  Under VA regulations, a higher 10 percent rating is warranted for scars of the head, face, or neck with:

* One characteristic of disfigurement (Defined by Note 1 as: scar 13 cm or more in length, scar at least .6 cm wide, surface contour of scar is elevated or depressed on palpation, scar adherent to underlying tissue, hypo or hyper-pigmented area exceeding 39 sq cm, skin texture abnormal in an area exceed 39 sq cm, underlying soft tissue missing in an area exceeding 39 sq cm, and skin indurated and inflexible in an area exceed 39 sq cm) (DC 7800), or
* One or two scars that are unstable or painful (DC 7804)

In this case, during the Veteran's October 2009 VA examination he was noted to have one superficial scar on the bridge of his nose which measured 2 cm by .5 cm, or approximately one sq cm.  The examiner also noted this scar was smooth, there was no skin breakdown, no tenderness, and no discoloration.  Indeed, the examiner specifically opined there was no disfigurement of the scar.  Accordingly, the Veteran's non-painful scar did not cause a characteristic of disfigurement.


The claims file does not include any additional medical evidence which suggests the Veteran's scar on the bridge of his nose increased in size or severity.  Therefore, the evidence does not establish the Veteran's scar resulted in any characteristic of disfigurement or was unstable or painful at any point during the period on appeal.  The criteria for a compensable rating have not been met, and the Veteran's appeal is denied.
The Board has considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1). However, in this case, the Veteran has not alleged, and the medical evidence does not suggest, anything unique or unusual about the Veteran's scar on the bridge of his that would render the schedular criteria inadequate.  Accordingly, referral for extraschedular consideration is not warranted.

Regarding all the foregoing appeals, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  On several occasions, the Veteran has asserted that he was forced to stop working at his last job because he could no longer type due to his service-connected left hand disability.  See e.g. September 2007 written statement.  However, the Veteran has not alleged, and the medical evidence does not suggest, that he would be unable to obtain any other job due to his service-connected disabilities.  Therefore, because the Veteran's statements only describe the impact on his previous job, and do not suggest general unemployability, the Board finds that an inferred claim for TDIU has not been raised under Rice. 

Service Connection for Sinusitis

The Veteran is also seeking service connection for sinusitis, claimed as secondary to his service-connected deviated nasal septum.  In seeking service connection for this condition, he has pointed to his symptoms of recurrent sinus pain and headaches.

Under VA regulations, the Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of Veterans.  38 U.S.C.A. § 511(a).  All questions in a matter which under sections 511(a) of this title is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board. Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a).  The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

In this case, the Board has carefully reviewed the record and notes that the Veteran's symptoms of recurrent sinus pain and headaches were already contemplated, and indeed served as the primary basis for, his increased rating for service-connected deviated nasal symptom, as discussed above.  The Board's review of the record does not reveal the Veteran was otherwise diagnosed with sinusitis, or reported any additional associated symptoms, that would differentiate his current claim for sinusitis from the recurrent symptoms already contemplated in his increased rating for service-connected deviated nasal septum.  Consequently, the Board finds that since the Veteran is seeking service connection for a disability based on symptoms for which he is already receiving VA benefits, there is no case or controversy with respect to his claim for service connection for sinusitis, and the claim must therefore be dismissed.  No greater benefit can be provided.  Nor are any exceptions to the mootness doctrine present.  Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 38 U.S.C.A. § 511 , 7104, 7105; 38 C.F.R. § 20.101.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  


Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated June and August of 2007, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained, and the Veteran has not indicated he received any relevant private treatment.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to a rating in excess of 40 percent for service-connected left hand neuropathy with flexion deformity is denied.

Entitlement to an increased 30 percent rating for service-connected residuals of nasal fracture with deviated nasal septum is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a compensable rating for service-connected residual scar on bridge of nose is denied.

Entitlement to service connection for sinusitis is dismissed.





______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


